Citation Nr: 1726769	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-07 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include depression, PTSD and anxiety.

2. Entitlement to service connection for headaches, to include as due to traumatic brain injury (TBI).

3. Entitlement to service connection for onychomycosis of both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003, including service in Southwest Asia from October 2002 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO reopened, confirmed and continued the Veteran's previously denied claims for service connection for headaches and PTSD, and denied service connection for bilateral foot onychomycosis.

In January 2012, the Veteran testified at a Board videoconference hearing before the undersigned. A transcript of that hearing has been prepared and associated with the claims file.

In March 2014, the Board remanded the reopened service connection claims for headaches and PTSD, and for onychomycosis of both feet for further development. The March 2014 Board decision also broadened the scope of the Veteran's service connection PTSD claim to include all applicable acquired psychiatric disabilities.

In July 2016, this case was also previously before the Board and remanded, to resend a supplemental statement of the case to the correct address.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.

The issue(s) of entitlement to service connection for an acquired psychiatric disability, to include PTSD and anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was diagnosed with depression within one year after his separation from service.

2. The Veteran was diagnosed with headaches within one year after his separation from service.

3. The probative evidence of record demonstrates that the Veteran's bilateral foot onychomycosis is a pre-service condition that was not aggravated beyond normal progression by service.


CONCLUSION OF LAW

1. The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).

2. The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. Onychomycosis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2016); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, neither the Veteran nor her representative has raised any issues with the VA's duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Disabilities diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for listed chronic diseases if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service. 38 U.S.C.A. §§ 1101, 1112; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309. 

These chronic diseases, including headaches an other organic disease of the nervous system and depression a psychoses, may be presumed to have been directly incurred in active service without need for competent evidence proving a causal relationship to service, if manifested to a 10 percent level within one-year of service discharge. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Facts and Analysis

Service Connection for an Acquired Psychiatric Disability to Include Depression

The Veteran contends that his current psychiatric disorder is due to his active duty; he reports his stressors during his deployment in Southwest Asia.  See June 2008 statement from the Veteran; October 2009 notice of disagreement; March 2011 Form 9; January 2012 hearing tr. at 14-17.

The Veteran reiterated his contentions during the January 2012 hearing. The transcript of this hearing was reviewed and it is noted that no additional evidence was submitted during the time this hearing was held.

The record shows that he was diagnosed with depression in March 2004 and again in April 2011. See VAMC records dated 08/31/2005 at 1; 28; and VAMC records dated 08/09/2011 at 6.  

Additional evidence of record includes, a statement from the Veteran received June 2008, buddy statements, two from the Veteran's mother (received July 2012 and April 2014), one from T. Shelton, Jr. (received May 2014), and one from K. Smith (received in July 2008.).  Ultimately, these statements express that the Veteran was exposed to stressors/occurrences, including chemical attacks; during his deployment in Kuwait and that, he was not the same person post service.

Also, SSA records were received and reviewed and show that the Veteran was awarded Social Security Disability (SSD) in January 2008 for anxiety related conditions.

VA treatment records from Cleveland VAMC show a diagnosis and continuous treatment for depression beginning in 2004. See VAMC treatment records.

The record also contains October 2010 and May 2014 VA examination reports.  Both reports provide opinions, opining that the Veteran did not meet all of the criteria for a diagnosis of PTSD.  This matter will be discussed in the Remand section of this decision.  Nonetheless, both examiners acknowledged the Veteran's depression diagnosis.  See October 2010 and May 2014 VAXs.

During the May 2014 VA examination, the examiner reviewed the Veteran's entire electronic claims folder and medical records.  The examiner noted that the Veteran had a diagnosis of major depression with psychotic features, social phobia and borderline personality disorder.  The examiner also noted that due to the overwhelming evidence of unreliable self-report (copious CPRS records as well as evidence from the psychological testing), that it was not possible to opine the presence and/or nature of any diagnosis, nor parse which symptoms are related to which diagnosis, without resorting to speculation.

During this examination, the Veteran was administered a lengthy personality questionnaire (MMPI-2-RF).  The results did not show the absence of an emotional disturbance, but rather that it was not possible to ascertain the severity of such due to the Veteran's exaggerated report of these difficulties.  

It was the examiner's opinion, with a reasonable degree of scientific certainty, that the overall pattern of test results was indicative of malingering.

Nevertheless, the VA treatment records and the VA examinations cited above demonstrate that the Veteran was diagnosed with depression within one year post active service. Depression, a psychoses, is a chronic diseased under 38 C.F.R. § 3.309.  Service connection may be granted for listed chronic diseases if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C.A. §§ 1101, 1112; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

The foregoing competent evidence of record demonstrates that the Veteran has a current diagnosis of depression. Thus, the first element of service connection has been met; because the diagnosis was within one year since active service, depression is presumed to have been incurred in service and the claim for entitlement to service connection for depression is granted.

Service Connection Headaches Including as due to TBI

The Veteran contends that his headache disability was incurred in service. See June 2008 statement from the Veteran; October 2009 notice of disagreement; March 2011 Form 9; January 2012 hearing tr. at 24-28

STRs show that the Veteran had an emergency room visit to the Sierra Vista Health Center in Sierra Vista, Arizona on May 8, 2000 following a motor vehicle accident.  There was pain between the eyes and a contusion to the Veteran's forehead.  Also, STRs show that the Veteran complained of head pain while in service in October of 2000.  See STRs (received on May 15, 2014) at 73.  

The Veteran also reported that in the winter of 2003 where he had an accident unloading satellite dishes overseas. The Veteran testified that he hit his head on an antenna.  There was no loss of consciousness, but the Veteran reports that he was nauseous and dizzy, and had double vision.  The Veteran indicated that he did not seek medical treatment.  See hearing tr. at 24-28.

Although his September 2003 separation exam does not indicate the presence of headaches, medical treatment records show that the Veteran was diagnosed with headaches and underwent treatment at the Cleveland VAMC beginning in March 2004, within one year of service separation.  See Cleveland VAMC records dated 08/31/2005 at 2; 28; and VAMC records dated 08/09/2011 at 1. 

Also of record are and October 2010 and November 2014 VA examinations. The examiner reviewed the Veteran's entire electronic claims folder and medical records and rendered a tension headache diagnosis.

The examiner noted that according to the Veteran's medical records the Veteran had chronic tension headaches, first diagnosed in 2003. The Veteran also had forehead pain after an in-service motor vehicle accident in 2000.

In the November 2014 VA examination report, the examiner opined that the Veteran's current headache condition is less likely than not due to his remote head injury in 2000 (see the remarks section of the TBI examination).  He reasoned that the Veteran's description of the nature and location of his headache pain is not consistent with that of the Veteran's past presentations in 2010, (occipital in 2010 versus frontal today).  The examiner expressed that the Veteran's current headache condition is more likely related to analgesic overuse with, with a presentation of rebound headaches.

The examiner also noted that the Veteran was previously seen in October 2010 and on that examination, stated that he had no residual problems from the motor vehicle accident in 2000, but attributed his headaches and cognitive problems to nearby rocket explosions on his tour in Iraq in 2003. However, during the November 2014 examination the Veteran attributed his headaches, cognitive difficulties, and dizziness to the motor vehicle accident in 2000 with recurrence of headaches during an incident during his tour in Iraq in which the Veteran was hit by an antenna that he was trying to mount.

Acknowledging the Veteran's inconsistency in reference to the cause of the headaches, the Board notes that to the extent the Veteran himself has linked his headaches to service, the etiology of the Veteran's headaches are not subject to lay observation and are not simple medical questions. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is not competent or expected to attribute the exact cause of his headaches.  However, the Veteran is competent to render a headache diagnosis because headaches are capable of lay diagnosis. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (varicose veins and a dislocated shoulder are capable of lay diagnosis, although rheumatic fever is not).

Although the Veteran's headaches cannot be attributed to TBI, the foregoing evidence including medical treatment records and lay statements, demonstrate that the Veteran has a current diagnosis of tension headaches. Thus, the first element of service connection has been met. Despite the findings of the October 2010 and November 2014 VA examinations, the Veteran had a diagnosis of tension headaches within one year since active service. Credible evidence has been obtained indicating that his headaches manifested to a compensable degree within one year after his separation from active service. Therefore, the claim for entitlement to service connection for migraine headaches is granted.

Bilateral Foot Onychomycosis

The Veteran contends that his bilateral foot condition, onychomycosis, was incurred in service. See hearing tr. at 22.  A review of the Veteran's service treatment records show that when he was examined in January 1999 upon service entrance, the presence of a toenail fungus demonstrated. The remainder of his service records show no treatment for the toenail fungus. 

Post-service VA treatment records do not show that the Veteran actively sought treatment for this condition.  A VA examination was performed in November 2014.  The examiner reviewed the Veteran's entire electronic claims folder and medical records and rendered a diagnosis of onychomycosis.  The examiner noted that onychomycosis of the toenails of both feet was present before the Veteran entered the military.

The examiner also noted that the Veteran has been treated with oral medication less than 6 weeks out of the last year and that less than 5 percent of the Veteran's total body area was infected. The examiner opined that there is no medical evidence that shows that this pre-service condition was permanently aggravated beyond the normal progression by the Veteran's military service or events which occurred during his military service.

Based on the foregoing, the Board finds that service connection for onychomycosis of both feet is not warranted.

The Board places great probative weight on the November 2014 VA examiner's opinion that the Veteran's preservice toe nail condition was not aggravated beyond normal progression by the Veteran's military service or events which occurred during his military service.  The Board finds that the VA examination report clearly reflects consideration of an accurate history, including the Veteran's testimony that his bilateral toe condition began in service and provides adequate rationale supported by the service treatment records and the Veteran's post-service medical history.  Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Therefore, the Board accords great probative weight to the VA examiner's opinion provided November 2014.

Moreover, there is no other competent and credible opinion to the contrary.  The aggravation beyond normal progression of the Veteran's onychomycosis is not subject to lay observation and is not a simple medical question.  Hence, the Veteran's belief that the toe fungus was caused or aggravated by his military is not a competent medical opinion.  Moreover, the entrance exam clearly shows that he Veteran's toe fungus was present preservice.

Finally, the VA examiner is a medical professional, who has experience, education, and expertise that the Veteran is not shown to have.  The VA examiner's opinions were based upon a review of the record.  As such, they are afforded more weight than the opinion provided by the Veteran.

Thus, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for onychomycosis of both feet.  As such, reasonable doubt does not arise, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disability, to include depression is granted.

Service connection for headaches is granted.

Service connection for onychomycosis of both feet remains denied.


REMAND

For purposes of further development, the Board notes that VA recently updated references in its regulations to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  See 38 C.F.R. § 4.125 (a). However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014. See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date). Inasmuch as the Veteran's appeal was certified to the Board prior to that date, the amendments are not applicable. 

Because DMS-5 was utilized in the Veteran's previous PTSD examinations, the Veteran must be reexamined utilizing DMS-4.  Additionally, according to social security records the Veteran is receiving disability benefits for anxiety. Therefore, he must also be examined by a VA examiner for an anxiety disability.

Accordingly, the case is REMANDED for the following action:

1. Arrange to have the Veteran scheduled for a mental disorders examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted. The examination should be conducted by an examiner who has not previously examined the Veteran, if feasible. The examiner should review the record. All indicated tests, to include psychological testing, should be conducted and the results reported.  Each psychiatric diagnosis must be reported.  

2. After examining the Veteran and reviewing the record, to include the results of psychological testing, the examiner should indicate whether the Veteran has met the DSM-IV diagnostic criteria for PTSD at any time since May 2008 (when he filed his claim for service connection for a psychiatric disability to include PTSD). If it is the examiner's opinion that the diagnostic criteria for PTSD have been met, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the diagnosis is related to a verified stressor and/or the Veteran's reported fear of hostile military or terrorist activity.

3. If psychiatric disorders other than PTSD are diagnosed (or are found to have been present since May 2008), to include anxiety disorder, the examiner should provide an opinion, with respect to each such disorder, as to whether it is at least as likely as not that the disorder had its onset in, or is otherwise attributable to, service.

A complete medical rationale for all opinions expressed must be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


